On April 24, 2003, this court ordered that respondent, Donald L. Bailey, be incarcerated in the Franklin County Jail for a period of 10 days and that the jail time be suspended provided respondent purged himself of contempt.
This court further ordered that movant, Cincinnati Bar Association, file a notice, within 40 days of the date of the order, informing this court whether or not respondent had reimbursed the Cincinnati Bar Association $375 for attorney fees and whether respondent had fully complied with the subpoena duces tecum issued by the Board of Commissioners on the Unauthorized Practice of Law.
This court further ordered that should respondent, Donald L. Bailey, fail to comply with the order entered April 24, 2003, he shall be incarcerated in the Franklin County Jail for a period of no less than 10 days and as long thereafter as he shall fail to purge himself of the contempt of this court.
On June 3, 2003, movant filed a notice informing this court that respondent had failed to fully comply with the April 24, 2003 order because he had not provided all documents requested in the subpoena duces tecum. Upon consideration thereof,
IT IS ORDERED by the court that Donald L. Bailey shall serve his sentence in the Franklin County Jail beginning on Wednesday, June 25, 2003, for his failure to comply with this court’s order of April 24, 2003, and that he shall remain incarcerated until he has purged himself of-eontempt and this court orders his release.
IT IS ORDERED by the court that a writ of commitment shall be issued commanding the Sheriff of Franklin County to imprison Donald L. Bailey, last known business address in Columbus, Ohio, for a period of no less than 10 days, and as long thereafter as he shall fail to purge himself of the contempt of this court and until this court orders his release.
IT IS FURTHER ORDERED by the court that movant, Cincinnati Bar Association, shall immediately file, by facsimile, a notice with this court upon Donald L. Bailey’s compliance with the April 24, 2003 order.
IT IS FURTHER ORDERED by the court that, upon notice by movant that respondent has fully complied with the subpoena duces tecum, this court will suspend respondent’s sentence or, if respondent is serving his sentence, will order his release.